DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 22; An airflow partitioning system for use with a positive-pressure cool-air supply to provide cooling air to electronic equipment supported in at least two spaced-apart adjacent racks forming an aisle therebetween, the partitioning system comprising: a plurality of partitioning panels configured to span the two adjacent racks of electronic equipment and to cooperate with the two adjacent racks to contain the aisle and thereby form a cool-air enclosure defining a cool-air chamber, wherein the partitioning panels include one or more roof panels configured to form a roof partition extending between the two adjacent racks of electronic equipment at a top of the aisle between the racks, wherein the partitioning panels include one or more end panels configured to form an end partition extending between the two adjacent racks of electronic equipment at an end of the aisle between the racks, wherein the partitioning panels include at least one access panel that moves between a closed position that cooperates in forming the cool-air enclosure and an open position that provides access between the cool-air chamber and outside the cool-air enclosure, wherein the cool-air chamber is in airflow communication with, and fed the cooling air by, the positive-wherein the partitioning panels substantially restrict the cooling air from escaping from the cool-air chamber through the top and end of the aisle so that the cooling air is forced and directed to flow into the cool-air chamber, into the two adjacent racks through inward-facing sides of the racks, across the electronic equipment in the two adjacent racks to absorb heat from and thereby cool the electronic equipment, and out of the two adjacent racks through opposite-facing sides of the racks.  

Regarding Claim 32; cool-air enclosure for use with a positive-pressure cool-air supply to provide cooling air to electronic equipment, the enclosure comprising: at least two spaced-apart adjacent racks that support the electronic equipment therein and that form an aisle therebetween; and a plurality of partitioning panels configured to span the two adjacent racks of electronic equipment and to cooperate with the two adjacent racks to contain the aisle and thereby form the cool-air enclosure, wherein the cool-air enclosure defines a cool-air chamber, wherein the partitioning panels include one or more roof panels configured to form a roof partition extending between the two adjacent racks of electronic equipment at a top of the aisle between the racks, wherein the partitioning panels include one or more end panels configured to form an end partition extending between the two adjacent racks of electronic equipment at an end of the aisle between the racks, wherein the partitioning panels include at least one access panel that moves between a closed position that cooperates in forming the cool-air enclosure and an open position that provides access between the cool-air chamber and outside the cool-air enclosure, wherein the cool-air chamber is in airflow communication with, and fed wherein the partitioning panels substantially restrict the cooling air from escaping from the cool-air chamber through the top and end of the aisle so that the cooling air is forced and directed to flow into the cool-air chamber, into the two adjacent racks through inward-facing sides of the racks, across the electronic equipment in the two adjacent racks to absorb heat from and thereby cool the electronic equipment, and out of the two adjacent racks through opposite-facing sides of the racks.  

Regarding Claim 38; A method of controlling cooling air to electronic equipment supported in at least two spaced-apart adjacent racks forming an aisle therebetween, the method comprising: installing a plurality of partitioning panels spanning the two adjacent racks of electronic equipment and cooperating with the two adjacent racks to contain the aisle and thereby form a cool-air enclosure, wherein the cool-air enclosure defines a cool-air chamber that is in airflow communication with a positive-pressure cool-air supply to provide the cooling air, wherein the panel-installing step includes installing one or more of the panels to form a roof partition extending between the two adjacent racks of electronic equipment at a top of the aisle between the racks, wherein the panel-installing step includes installing one or more of the panels to form an end partition extending between the two adjacent racks of electronic equipment at an end of the aisle between the racks, at least one access panel that moves between a closed position that cooperates in forming the cool-air enclosure and an open position that provides access between the cool-air chamber and outside the cool-air enclosure, and wherein in use the partitioning panels substantially restrict the cooling air from escaping from the cool-air chamber through the top and end of the aisle so that the cooling air is forced and directed to flow into the cool-air chamber, into the two adjacent racks through inward- facing sides of the racks, across the electronic equipment in the two adjacent racks to absorb heat from and thereby cool the electronic equipment, and out of the two adjacent racks through opposite-facing sides of the racks.  

Regarding Claim 42; An airflow partitioning system for use with a positive-pressure air supply to provide ventilating air to electronic equipment supported in at least two spaced-apart racks with an aisle therebetween, the partitioning system comprising: a plurality of partitioning panels configured to span the two spaced-apart racks of electronic equipment and to cooperate with the two spaced-apart racks to contain the aisle and thereby form an air enclosure defining an air chamber, wherein the partitioning panels include one or more roof panels configured to form a roof partition extending between the two spaced-apart racks of electronic equipment at a top of the aisle between the racks, wherein the partitioning panels include one or more end panels configured to form an end partition extending between the two spaced-apart racks of electronic equipment at an end of the aisle between the racks, wherein the partitioning panels are configured to form the air enclosure with fire-suppression access, wherein the air chamber is in airflow communication with the positive-pressure air supply, and wherein the partition panels substantially restrict the air from escaping from the air chamber through the top and end of the aisle so that the air is directed to flow into the air chamber through inward-facing sides of the racks, after flowing across the electronic equipment in the two spaced-apart racks to absorb heat from and thereby cool the electronic equipment, and after flowing into the two spaced-apart racks through opposite-facing sides of the racks.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7961463 B2
Belady; Christian L. et al.
Fig.’s 1-2
US 20060260338 A1
VanGilder; James et al.
Fig. 7
US 6672955 B2
Charron; Frederic
Fig.’s 1-2
US 20100263830 A1
Noteboom; Scott et al.
Fig.’s 2-3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835